Cite as 2017 Ark. App. 138


                  ARKANSAS COURT OF APPEALS
                                          DIVISION I
                                           CR-16-795
                                         No.


                                                 OPINION DELIVERED: MARCH 8, 2017
ARKANSAS DEPARTMENT OF HUMAN
SERVICES                       APPEAL FROM THE PULASKI
                    APPELLANT COUNTY CIRCUIT COURT,
                               ELEVENTH DIVISION
                               [NO. 60JV-16-414]
V.
                               HONORABLE PATRICIA A. JAMES,
                               JUDGE
STATE OF ARKANSAS
                      APPELLEE AFFIRMED




                               ROBERT J. GLADWIN, Judge

        Appellant, the Division of Youth Services of the Arkansas Department of Human

 Services (hereinafter ADHS), appeals the June 28, 2016 order of commitment for J.G. and

 the June 30, 2016 order denying its motion to intervene and partially granting its motion to

 set aside the June 28, 2016 order filed by the Pulaski County Circuit Court. ADHS does

 not appeal the actual determination of delinquency with respect to J.G. in this matter, but

 rather, the limitations and requirements placed on ADHS by the order issued by the

 Eleventh Division of the Sixth Judicial District. ADHS argues that this court should (1)

 reverse the denial of the motion to intervene filed by ADHS and (2) find that the limitations

 placed on ADHS as it relates to its placement of J.G. upon commitment by the trial court

 infringes on its statutory authority.
                                Cite as 2017 Ark. App. 138

       We affirm based on the analysis in a companion opinion decided today. See Ark.

Dep’t of Human Servs. v. State, 2017 Ark. App. 140.

       Affirmed.

       ABRAMSON and VIRDEN, JJ., agree.

       Nader G. Afsordeh, Arkansas Department of Human Services, Office of Chief

Counsel, for appellant.

       Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                              2